DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP App No. 2019-035561, filed on 2/28/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2020 and 07/02/2020 are being considered by the examiner.

Claim Form and Arrangement
4.    A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed. See MPEP § 608.01 (n).
For example, claim 5 depends from claim 3 and comes after claim 4 which depends from claim 1, claim 5 should come before claim 4 because of its dependency on claim 3 (claim 5 should come immediately after claim 3). As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (U.S. Publication No. 2018/0203469 A1) hereinafter Cohen.

Regarding claim 1, Cohen discloses a maintenance support system, comprising:
a terminal configured to manage device location information of a plurality of devices present in a maintenance support region and receive abnormality information from an abnormal device among the plurality of devices [see Paragraph 0026 - discusses a central control unit that tracks the status of equipment and coordinates operation among UAVs within an building/warehouse, and see Paragraph 0028 - discusses that the central control unit dispatches a UAV in response to a piece of equipment malfunctioning (see Paragraph 0031 - discusses the equipment can have a sensor to indicate an abnormality and prompt an evaluation)]; and 
one or more autonomous mobile bodies configured to receive an instruction signal transmitted from the terminal [see Paragraph 0029 - discusses that the central control unit dispatches a UAV], 
wherein the terminal transmits the abnormality information to the autonomous mobile body when receiving the abnormality information [see Paragraph 0029 - discusses that the central control unit dispatches a UAV, in response to the diagnostic from the equipment], and 
see Paragraph 0029 - discusses that the central control unit sends a maintenance command including the location of the equipment and instructions regarding one or more maintenance operations to perform].

Regarding claim 2, Cohen discloses the invention with respect to claim 1. Cohen further discloses wherein at least one of the autonomous mobile bodies includes at least one of a sound-generating unit configured to generate sound and a light-emitting unit configured to emit light at least after traveling to the location of the abnormal device [see Paragraphs 0025 and 0034 – discusses that a UAV provides audio and visual indicators during maintenance operations].

Regarding claim 4, Cohen discloses the invention with respect to claim 1. Cohen further discloses wherein at least one of the autonomous mobile bodies is configured to convey a maintenance tool [see Paragraph 0023 - discusses that UAV has a tool attachment for manipulating a tool, tools being a screw driver, drill, saw, hammer].

Regarding claim 6, Cohen discloses the invention with respect to claim 1. Cohen further discloses wherein at least one of the autonomous mobile bodies includes a photographing unit configured to photograph the devices, and the terminal is configured to receive image data corresponding to the abnormal device that is photographed by the photographing unit, and associates the image data that is received with the abnormality information and stores the image data in a storage unit [see Paragraph 0032 - discusses that a UAV takes an image (via camera) of the equipment, and the image is processed by the central control unit, and see Paragraph 0034 - discusses that images of before and after completion are sent and stored in the memory of the central control unit, see Paragraph 0036 - discusses that the central control unit has a learning algorithm (which helps predict malfunctions in specific equipment for future use) based on data received from the equipment].

Regarding claim 7, Cohen discloses the invention with respect to claim 1. Cohen further discloses wherein at least one of the autonomous mobile bodies is a flying object [see Figure 2 below - depicts UAV 24].

    PNG
    media_image1.png
    358
    415
    media_image1.png
    Greyscale

Figure 2 of Cohen

Regarding claim 10, Cohen discloses the invention with respect to claim 1. Cohen further discloses wherein a plurality of autonomous mobile bodies are provided [see Paragraph 0019 - discusses that there are a plurality of unmanned vehicles], and the plurality of autonomous mobile bodies are configured to deal with the plurality of devices [see Paragraph 0021 - discusses that there may be multiple types of equipment for an area, and a UAV(s) can run diagnostics for each piece of equipment in an area].

Cohen discloses a terminal to be used in a maintenance support system configured to support maintenance of a plurality of devices [see Paragraph 0026 - discusses a central control unit that tracks the status of equipment and coordinates operation among UAVs within an building/warehouse], the terminal comprising: 
a storage unit configured to store device location information relating to the plurality of devices [see Paragraph 0029 – discusses that the central control unit sends maintenance commands to the UAV, maintenance command includes locations of the equipment (the central control unit stores location information of equipment)]; 
a reception unit being configured to receive abnormality information from an abnormal device being a device, among the plurality of devices, with an abnormality [see Paragraph 0031 – discusses that the central control unit receives a signal indicating a change in operation of equipment]; and 
a transmission unit configured to, when receiving the abnormality information, transmit an instruction signal for causing at least one unmanned mobile body, that is configured to move, to travel to a location at which the abnormal device is installed, based on the device location information [see Paragraph 0029 - discusses that the central control unit dispatches a UAV, in response to the diagnostic (change in operation) from the equipment, and sends maintenance commands that include the location of the equipment to the UAV].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Chefalas et al. (U.S. Patent No. 10,372,127 B2) hereinafter Chefalas.

Regarding claim 3, Cohen discloses the invention with respect to claim 1.
However, Cohen fails to disclose wherein at least one of the autonomous mobile bodies includes a projection unit configured to project an image of a moving image or of a still image, and the image includes maintenance information relating to an abnormality solution for the abnormal device.
Chefalas discloses wherein at least one of an autonomous mobile bodies includes a projection unit configured to project an image of a moving image or of a still image [see Column 8 lines 55-67 – discusses a drone projecting an animation onto a wall].
Chefalas suggests that by conveying instructions via a drone projection is useful for users with different levels of experience [see Column 9 lines 2-4].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone(s) as taught by Cohen to include a projection unit and instruction information as taught by Chefalas in order to convey instructions via a drone for users with different levels of experience [Chefalas, see Column 9 lines 2-4]

However, the combination of Cohen and Chefalas fails to disclose wherein the image includes maintenance information relating to an abnormality solution for an abnormal device.

Nishi discloses wherein an image includes maintenance information relating to an abnormality solution for an abnormal device [see Paragraphs 0051-0052 – discusses that an image (see Paragraph 0054 - still or animated) is superimposed (projected) on an abnormal device using a display, the image contains maintenance information for the abnormal device including solutions such as replacing components].
Nishi suggests that by providing a maintenance support device (connected to the display) reduces the burden on operators [see Paragraph 0008].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection unit as taught by Nishi to include maintenance information relating to an abnormality solution for an abnormal device as taught by Nishi in order to reduce the burden on operators when performing maintenance on abnormal devices [Nishi, see Paragraph 0008].
	
Regarding claim 5, Cohen, Chefalas, and Nishi disclose the invention with respect to claim 3. Nishi further discloses wherein a terminal is configured to manage shape information of the devices [see Paragraph 0041 – discusses an image analysis (from the maintenance support device – terminal) detects character and image regions from a real image of a piece of equipment from a display, and recognizes images patterns to extract info indicating operational state and information], and includes projection location information associated with, based on the shape information, the abnormality information of the abnormal device [see Paragraphs 0062-0063 – discusses using image analysis, operational state (abnormality) and information on the identity of the piece of factory equipment is indicated when a display device is at a location and pointed at a machine], and the projection unit is configured to project the maintenance information, based on the projection location information [see Figure 6 below – depicts projecting information regarding abnormalities and what maintenance to perform for a machine when the display device is pointed at the machine at a location of the machine].

    PNG
    media_image2.png
    312
    448
    media_image2.png
    Greyscale

Figure 6 of Nishi

Nishi suggests that by providing a maintenance support device (connected to the display) reduces the burden on operators when performing maintenance on abnormal devices [see Paragraph 0008].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal as taught by Cohen to manage shape information of the devices and include projection location information associated with, based on the shape information, the abnormality information of the abnormal as taught by Nishi as well as modify the projection unit as taught by Chefalas to project the maintenance information, based on the projection location information that is also taught by Nishi in order to Nishi, see Paragraph 0008].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Hafeez et al. (U.S. Patent No. 9,454,157 B2) hereinafter Hafeez.

Regarding claim 8, Cohen disclose the invention with respect to claim 1. Cohen further discloses wherein at least one of the autonomous mobile bodies includes a movement mechanism and an energy accumulation unit configured to accumulate energy to be applied to the movement mechanism [see Figure 2 below - depicts propellers (movement mechanism), the propellers are powered by an energy source].

    PNG
    media_image1.png
    358
    415
    media_image1.png
    Greyscale

Figure 2 of Cohen

However, Cohen fails to disclose when an energy amount in the energy accumulation unit is less than a predetermined amount, the terminal transmits the instruction signal to another autonomous mobile body.

Hafeez discloses when an energy amount in the energy accumulation unit is less than a predetermined amount, the terminal transmits the instruction signal to another autonomous mobile body [see Column 6 lines 31-47 – discusses that when an energy amount is below a threshold, a new UAV is chosen for a mission].
	Hafeez suggests that executing a mission with one UAV can cause mission delays or become compromised (battery level does not last), and that using a second UAV overcomes these issues [see Column 1, lines 42-60].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal as taught by Cohen to include processor function of when an energy amount becomes lower than an amount to transmit instructions to another UAV as taught by Hafeez in order to overcome delays of a mission when a battery of a first UAV becomes too low [Hafeez, see Column 1, lines 42-60].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Hafeez further in view of Srivastava et al. (U.S. Patent No. 2016/0247404 A1) hereinafter Srivastava.

Regarding claim 9, Cohen and Hafeez disclose the invention with respect to claim 8.
However, the combination of Cohen and Hafeez fails to disclose wherein when receiving failure information from one autonomous mobile body, the terminal transmits the instruction signal to another autonomous mobile body.

Srivastava discloses wherein when receiving failure information from one autonomous mobile body, the terminal transmits the instruction signal to another autonomous mobile body [see Paragraph 0061 – discusses that when a particular UAV is experiencing problems ((e.g., rotors are damaged); running out of battery power), and see Paragraph 0065 – discusses that a new UAV performs the operation of the problematic UAV].
Srivastava suggests that problems affect performance of a mission operation [see Paragraph 0061].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal as taught by Cohen to include processor function of when receiving failure information to transmit instructions to another UAV as taught by Srivastava in order to improve performance of a mission by selecting a second UAV when failure information of a first UAV occurs [Srivastava, see Paragraph 0061].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Woon et al. (U.S. Publication No. 2018/0231972 A1) hereinafter Woon.

Regarding claim 11, Cohen discloses the invention with respect to claim 1. Cohen further discloses the terminal transmits the instruction signal to an autonomous mobile body assigned to a region in which the abnormal device is present [see Paragraph 0021 - discusses that there may be multiple types and pieces of equipment for an area that need maintenance, and see Paragraph 0029 - discusses that the central control unit dispatches UAV(s) to an area].
However, Cohen fails to disclose wherein the maintenance support region is divided into a plurality of regions, and autonomous mobile bodies are respectively assigned to each of the plurality of regions.
Woon discloses wherein a region is divided into a plurality of regions [see Paragraph 0120 - discusses dividing a region into a plurality of sub regions], and autonomous mobile bodies are respectively assigned to each of the plurality of regions [see Paragraph 0120 - discusses assigning agents to each sub region].
Woon suggests that by dividing a region into sub-regions computational time becomes feasible, and path generation (via a terminal) is reduced, which reduces computational time [see Paragraph 0122].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal that transmits the instruction signal to an autonomous mobile body assigned to a region in which the abnormal device is present as taught by Cohen to include a processor function of dividing a region into a plurality of regions and assigning a UAV to a region as taught by Woon in order to reduce computational time for a terminal when performing maintenance across multiple types and pieces of equipment [Woon, see Paragraph 0122].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of  Wang et al. (U.S. Patent No. 10,308,047 B2) hereinafter Wang.

Regarding claim 12, Cohen discloses the invention with respect to claim 1. 
However, Cohen fails to disclose wherein at least one of the plurality of devices is a printing device including a conveyance unit being configured to convey a medium and a printing unit configured to perform printing on the medium that is conveyed.

Wang discloses wherein at least one of a plurality of devices is a printing device [see Figure 2A below – depicts a printer] including a conveyance unit being configured to convey a medium and a printing unit configured to perform printing on the medium that is conveyed [see Figure 2A below – depicts a printer, the operation of a printer is to convey mediums by printing].

    PNG
    media_image3.png
    535
    436
    media_image3.png
    Greyscale

Figure 2A of Wang

Wang suggests that there is human error when reloading papers, and that using a drone ensures paper reloading [see Column 1, lines 11-27].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the devices in the maintenance support system as taught by Cohen to be a printer as taught by Wang in order to reduce human error when reloading papers into a printer [Wang, see Column 1, lines 11-27].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2020/0055597 A1 – discloses a monitoring system for areas, starting a drone device when an abnormality is detected from a sensor, and delivering tools to assist in the abnormality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.